Title: 29th.
From: Adams, John Quincy
To: 


       Bridge went to Salem, upon some business this day, and returned.
       Miss Ellery and Miss Williams, her brother, Mr. Andrews and Freeman, drank tea at the professor’s; I was sociable with Miss Jane, for the first Time. She is not destitute of personal charms, and has I believe a very good disposition. Mr. Andrews was quite elated with the news from Springfield, which arrived this evening. A party of 700 insurgents commanded by Luke Day, were put to flight, without a gun fired, and about 30 of them taken. Genl. Shepherd, had however been obliged to fire at a party headed by Shays. 3 men were killed, and 3 mortally wounded. Upon the whole, affairs in that quarter appear to take quite a favourable turn.
      